Citation Nr: 0014150	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  94-32 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals on 
appeal from a December 1993 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio which denied the benefit sought on appeal.  The veteran, 
who had active service from August 1986 to January 1991 and 
active duty for training in July 1991, appealed that decision 
to the BVA and the case was forwarded to the Board for 
appellate review.

In January 1997, the Board REMANDED this case to the RO for 
additional development.  Following completion of the 
requested development, a Board decision dated in July 1998 
denied service connection for a back disorder as not well-
grounded.  The veteran appealed the Board's July 1998 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in an Order dated in October 1999, the 
Court granted the Secretary's Motion for Remand and To Stay 
Proceedings (Secretary's Motion) and vacated the Board's 
decision.

REMAND

A preliminary review of the record following a return of the 
claims file from the Court discloses that the Secretary's 
Motion noted that in the Board's prior REMAND in this case 
the Board directed the examiner who performed the VA 
examination to review the claims file and base his decision 
on the review in conjunction with the clinical findings.  The 
record reflects that the RO directed that the claims file was 
to accompany the examination request, but "[t]here is no 
indication in the examiner's report that he ever reviewed the 
claims file or used it as a basis for his decision."  
Secretary's Motion at 11.

In addition, the Board requested that the examiner offer an 
opinion as to whether the back disability had been aggravated 
by service or had increased in severity beyond the normal 
progression of the disorder.  While the examiner did offer an 
opinion the Secretary's Motion concluded: "This is 
insufficient.  The information the BVA sought to procure was 
not provided."  Secretary's Motion at 11.

Simply put, what the Secretary's Motion identified were 
perceived violations of the Court's holding in Stegall v. 
West, 11 Vet. App. 268 (1998).  In that decision the Court 
held a REMAND of the Board confers on the veteran, as a 
matter of law, the right to compliance with the instructions 
in the REMAND.  The Board is required to proceed as directed 
by the Court.  See Harris v. Brown, 7 Vet. App. 547 (1995).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to comply with the 
Court's Order in this case, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his back to ascertain the 
nature, severity, and etiology of any 
back disorder which may be present.  The 
primary purpose of the examination is to 
obtain an opinion as to whether the 
veteran's preexisting back disorders, 
identified as spina bifida occulta and 
osteoarthritis, increased in severity or 
chronically worsened during service.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to report 
complaints and clinical findings in 
detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder.  The examiner is 
further requested to review the entire 
claims file and to offer comments and an 
opinion as to whether any preexisting 
back disorders, identified as spina 
bifida occulta and osteoarthritis, 
increased in severity or chronically 
worsened during service, including during 
the July 1991 period of active duty for 
training.  An opinion as to each back 
disorder is necessary.  If it is 
determined that there was an increase in 
severity or chronic worsening of any 
preexisting back disorder the examiner 
should state whether the increase or 
worsening was beyond the normal 
progression.  Since the Court Order 
granting the Joint Motion directed that 
"the VA examiner must review the entire 
claims file" the claims file must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


